DISSENTING OPINION
By CROW; PJ.
’ Being of opinion that opportunity should be afforded defendant in error to consent to modification of the judgment so that it shall stand in the event plaintiff in error fail to pay defendant in error fifteen dollars per week instead of twenty five dollars per week at the time and place fixed in the order allowing the alimony, until .the further order of this court on application of either party herein; and that the automobile be sold by counsel for the parties, and the proceeds applied to unpaid 25 dollar installments and the excess if any, paid at the rate of ten dollars a month; and as thus modified the judgment to be affirmed at costs of plaintiff in error; otherwise that the judgment be reversed at costs of defendant in error on the ground that it is against the weight of the evidence, and the cause remanded for execution, a new trial and further proceedings according to law.